DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 02/11/2021. 
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Taking the selection switch Ak in Fig. 2 of Cieslinski as an example, the reference column output Sk is connected to the input port in the center (middle) of the selection switch Ak, and the column output Sk-1 adjacent to the left side is connected to the input port on the left side in the figure, and the column output Sk + 1 adjacent to the right side is connected to the input port on the right side. According to the configuration in Fig. 2 of Cieslinski, since the number of overlapping column outputs as shuffle targets is small (1 or 2) in the adjacent selection switches, they are not sufficiently and effectively dissociated as shown in Fig. 8A of the present application. It 
Examiner’s Response: Examiner respectfully disagrees. Claim language does not require Sk to be interpreted as the reference column output. Claim language recites “the shuffle encoder includes… a reference column output capable of inputting a shuffled column output signal to a column signal processing part arranged corresponding to the column output in the group, the reference column output of the group to which it belongs and the plurality of column outputs which are successively adjacent to the reference column output are connected to each of the plurality of input ports in the order of column arrangement with the reference column output as one end side, and at least one column output other than the reference column output becomes a reference of another shuffle encoder”.
	Therefore, in reference to Cieslinski Figure 2, for shuffle encoder Ak, the reference column output may be interpreted as Sk-1. Sk-1 is a column output capable of inputting a shuffled column output signal to a column signal processing part (column amplifier Vk) arranged corresponding to the column output in the group (ZSGk). 
Further, the reference column output (Sk-1) of the group (ZSGk) to which it belongs and the plurality of column outputs which are successively adjacent (Sk and Sk+1) to the reference column output are connected to each of the plurality of input ports in the order of column arrangement (Sk-1, Sk and Sk+1 are connected to the input ports of Ak in order of column arrangement) with the reference column output as one end side (Sk-1 is on the left side of Ak).

Therefore, Cieslinski teaches the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-11 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2012/0062772 A1) in view of Cieslinski (US 2009/0146196 A1).
	
Regarding claim 18, Osawa et al. (hereafter referred as Osawa) teaches an electronic apparatus (Osawa, Fig. 1) comprising 
a solid-state imaging device (Osawa, Fig. 1, Camera Sensor 14, Fig. 2), 

a signal processing part for processing output signals of the solid-state imaging device (Osawa, Fig. 1, image processing and data formatting circuitry 16), wherein 
the solid-state imaging device has a pixel portion in which a plurality of pixels for performing photoelectric conversion are arranged in a matrix state (Osawa, Figs. 2, 12, 14 and 15, The embodiment of Figure 12 is referenced to show additional circuitry.), 
a readout part which is arranged corresponding to at least one column output of the pixel portion and includes a plurality of column signal processing parts for processing input column output signals (Osawa, Fig. 12, AMP 48 and ADC 36).
an output part for outputting the input column output signals processed in the plurality of column signal processing parts in the readout part (Osawa, Fig. 12, Data Output Part 42), 
a first multiplexer which shuffles destinations of the input column output signals of the column outputs of the pixel portion and switches them so as to input results to column signal processing parts which are different from the column signal processing parts arranged corresponding to the column outputs (Osawa, Figs. 12, 14 or 15, Switching Arrays 38, Paragraphs 0033 and 0054) and 
a second multiplexer which rearranges the input column output signals processed in the plurality of column signal processing parts in the readout part so as to restore a sequence of the column outputs of the pixel portion before they were shuffled in the first multiplexer and supplies the results to the output part (Osawa, Fig. 12, Switching Array 40, Paragraph 0034,), wherein 

at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling (Osawa, Fig. 13, Between adjoining shuffle encoders, there is four overlapping column outputs.), and wherein
each of the shuffle encoders (Osawa, Fig. 13) includes
a plurality of input ports for inputting the plurality of column outputs belonging to the groups (Osawa, Fig. 13, Each shuffle encoder has four inputs.),
one output port for outputting one column output signal selected from the plurality of column outputs to be shuffled (Osawa, Fig. 13, Each shuffle encoder has one output.), and
a plurality of on/off switches which are connected between the plurality of input ports and the output port and switched at random and inputting either of the column output signals of the column outputs to the output port (Osawa, Fig. 13, Paragraph 0051, Each shuffle encoder has four switches and inputs a column output signal to the output port.), wherein
the shuffle encoder switches, at random, destinations of the column output signals of the plurality of column outputs covered by shuffling which belong to the group and inputs the column output signal of the column output which is switched to either of 
However, Osawa does not teach at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling between the groups, the shuffle encoder includes in the plurality of column outputs covered by shuffling belonging to the group, a reference column output capable of inputting a shuffled column output signal to a column signal processing part arranged corresponding to the column output in the group, the reference column output of the group to which it belongs and the plurality of column outputs which are successively adjacent to the reference column output are connected to each of the plurality of input ports in the order of column arrangement with the reference column output as one end side, and at least one column output other than the reference column output becomes a reference of another shuffle encoder.
In reference to Cieslinski, Cieslinski teaches at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling between the groups (Cieslinski, Fig. 2, Between switch Ak and Ak-, There is two overlapping column output.),
the shuffle encoder (Cieslinski, Fig. 2, switch Ak) includes in the plurality of column outputs (Cieslinski, Fig. 2, column lines Sk-1, Sk and Sk+1) covered by shuffling belonging to the group (Cieslinski, Fig. 2, group ZSGk), a reference column output (Cieslinski, Fig. 2, line Sk-1) capable of inputting a shuffled column output signal to a 
the reference column output (Cieslinski, Fig. 2, column line Sk-1) of the group (Cieslinski, Fig. 2, group ZSGk) to which it belongs and the plurality of column outputs which are successively adjacent (Cieslinski, Fig. 2, Column lines Sk and Sk+1) to the reference column output are connected to each of the plurality of input ports in the order of column arrangement (Cieslinski, Fig. 2, column lines Sk-1, Sk and Sk+1 are connected to the input ports of amplifier Ak in order of column arrangement) with the reference column output as one end side (Cieslinski, Fig. 2, column line Sk-1 is on the left side of Ak.), and
at least one column output other than the reference column output becomes a reference of another shuffle encoder (Cieslinski, Fig. 2, Sk is interpreted as the reference column output for Ak+).
These arts are analogous since they are both related to switching pixel columns to readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Osawa with the method of randomizing column connections as seen in Cieslinski since it is a known method for randomizing column connections, would provide similar and expected results of preventing fixed column pattern noise and has the advantage that any vertical brightness defects caused by one of the column amplifiers are "smeared" particularly effectively in the horizontal direction without a group boundary being perceptible for the eye in the image (Cieslinski, Paragraph 0015), and reduce 
Claim 1 is rejected for the same reasons as claim 18.

Regarding claim 11, Osawa teaches a method for driving a solid-state imaging device comprising 
a column output step of simultaneously and in parallel outputting column output signals in a designated row in a pixel portion having a plurality of pixels for performing photoelectric conversion arranged in a matrix state therein (Osawa, Figs. 2, 12, 14 or 15, The embodiment of Figure 12 is referenced to show additional circuitry. Further, Official notice is taken that it is well known for pixel signals to be output simultaneously and in parallel to column processing circuitry.), 
a first shuffle step of shuffling destinations of the column output signals of column outputs of the pixel portion and capable of switching them so as to input results to column signal processing parts which are different from the column signal processing parts arranged corresponding to the column outputs (Osawa, Figs. 12, 14 or 15, Switching Arrays 38, Paragraphs 0033 and 0054), 
a column signal processing step of performing predetermined signal processing in a plurality of column signal processing parts on the column output signals supplied by the first shuffle step (Osawa, Fig. 12, AMP 48 and ADC 36), and 
a second shuffle step of rearranging the column output signals which are processed in the column signal processing step so as to restore a sequence of the column outputs of the pixel portion before they were shuffled in the first shuffle step and 
in the first shuffle step, the plurality of column outputs of the pixel portion are formed into a plurality of groups (Osawa, Figs. 12, 14 or 15, A group is shown as four columns. Figure 13 shows one group.), the plurality of column outputs belonging to the groups are shuffled in shuffle encoders corresponding to the groups (Osawa, Fig. 13, Paragraph 0051, A shuffle encoder is a group of four switches. Figure 13 shows four shuffle encoders.), and between at least adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling (Osawa, Fig. 13, Between adjoining shuffle encoders, there is four overlapping column outputs.), and wherein
each of the shuffle encoders (Osawa, Fig. 13) is formed of:
a plurality of input ports for inputting the plurality of column outputs belonging to the groups (Osawa, Fig. 13, Each shuffle encoder has four inputs.),
one output port for outputting one column output signal selected from the plurality of column outputs to be shuffled (Osawa, Fig. 13, Each shuffle encoder has one output.), and
a plurality of on/off switches which are connected between the plurality of input ports and the output port and switched at random and inputting either of the column output signals of the column outputs to the output port (Osawa, Fig. 13, Paragraph 0051, Each shuffle encoder has four switches and inputs a column output signal to the output port.), wherein

inputs to each of the shuffle encoders include the plurality of pixels shifted by one pixel (Osawa, Figs. 12-15, Each shuffle encoder has inputs from four pixel columns shifted by one.).
However, Osawa does not teach at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling between the groups, the shuffle encoder includes in the plurality of column outputs covered by shuffling belonging to the group, a reference column output capable of inputting a shuffled column output signal to a column signal processing part arranged corresponding to the column output in the group, the reference column output of the group to which it belongs and the plurality of column outputs which are successively adjacent to the reference column output are connected to each of the plurality of input ports in the order of column arrangement with the reference column output as one end side, and at least one column output other than the reference column output becomes a reference of another shuffle encoder.
In reference to Cieslinski, Cieslinski teaches at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling between 
the shuffle encoder (Cieslinski, Fig. 2, switch Ak) includes in the plurality of column outputs (Cieslinski, Fig. 2, column lines Sk-1, Sk and Sk+1) covered by shuffling belonging to the group (Cieslinski, Fig. 2, group ZSGk), a reference column output (Cieslinski, Fig. 2, line Sk-1) capable of inputting a shuffled column output signal to a column signal processing part (Cieslinski, Fig. 2, column amplifier Vk) arranged corresponding to the column output in the group (Cieslinski, Fig. 2, group ZSGk),
the reference column output (Cieslinski, Fig. 2, column line Sk-1) of the group (Cieslinski, Fig. 2, group ZSGk) to which it belongs and the plurality of column outputs which are successively adjacent (Cieslinski, Fig. 2, Column lines Sk and Sk+1) to the reference column output are connected to each of the plurality of input ports in the order of column arrangement (Cieslinski, Fig. 2, column lines Sk-1, Sk and Sk+1 are connected to the input ports of amplifier Ak in order of column arrangement) with the reference column output as one end side (Cieslinski, Fig. 2, column line Sk-1 is on the left side of Ak.), and
at least one column output other than the reference column output becomes a reference of another shuffle encoder (Cieslinski, Fig. 2, Sk is interpreted as the reference column output for Ak+).
These arts are analogous since they are both related to switching pixel columns to readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Osawa with the method of randomizing column connections as seen in Cieslinski 

Regarding claim 4, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the shuffle encoder shuffles the reference column output and the column outputs other than the reference column output as outputs (Osawa, Fig. 13, A reference column output and three other column outputs are shuffled. Cieslinski, Fig. 2, the reference column output is the left input of the switch.) and inputs one shuffled column output signal to a column signal processing part arranged corresponding to any one column output in the group (Osawa, Fig. 13, One column output is input to the column signal processing circuit. Cieslinski, Fig. 2). 
Claim 14 is rejected for the same reasons as claim 4.

Regarding claim 5, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein the shuffle encoder shuffles the reference column output of the group to which it belongs and the plurality of column outputs which are successively adjacent to the reference column 
one of the plurality of column outputs which are successively adjacent to the reference column output becomes a reference of another shuffle encoder (Cieslinski, Fig. 2, Sk is interpreted as the reference column output for Ak+).
Claim 15 is rejected for the same reasons as claim 5.

Regarding claim 6, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein the shuffle encoder shuffles the reference column output of the group to which it belongs and the plurality of column outputs which are successively adjacent to the reference column output (Cieslinski, Fig. 2, Column lines Sk-1, Sk and Sk+1) and inputs one shuffled column output signal to the column signal processing part arranged corresponding to the reference column output (Cieslinski, Fig. 2, Amplifier Ak), and one of the plurality of column outputs which are successively adjacent to the reference column output becomes a reference of another shuffle encoder (Cieslinski, Fig. 2, Sk is interpreted as the reference column output for Ak+).
Claim 16 is rejected for the same reasons as claim 6.


Claim 17 is rejected for the same reason as claim 7.	

Regarding claim 8, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the second multiplexer includes a plurality of shuffle decoders which are arranged corresponding to the plurality of shuffle encoders in the first multiplexer, rearrange the signals processed in the plurality of column signal processing parts in the readout part so as to restore the sequence of column outputs of the pixel portion before they are shuffled in the shuffle encoders in the first multiplexer, and supply the results to the output part (Osawa, Figs. 12, 14 or 15, “Switching Array 2” 40, Fig. 13, Paragraph 0051, The shuffle encoders shown in Figure 13 may be used as the “switching array 2” 40).

Regarding claim 9, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), further comprising a control part which controls the first multiplexer so as to shuffle the column outputs of the pixel portion and input the results at random to column signal processing parts which are different from the column signal processing parts arranged corresponding to the column outputs and controls the second multiplexer so as to rearrange the signals 

Regarding claim 10, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the column signal processing parts in the readout part include at least analog-to-digital converters (ADC) which convert analog signals to digital signals (Osawa, Fig. 5, ADC 36).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                         /TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698